Citation Nr: 0123921	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-22 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss for the period prior to 
October 2, 2000.  

2.  Entitlement to restoration of a compensable evaluation 
for bilateral hearing loss since October 2, 2000.  

3.  Entitlement to a combined evaluation in excess of 60 
percent from October 29, 1997 to October 2, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  

This matter comes, in part, to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO decision which, 
implemented a June 1999 Board decision and granted service 
connection for bilateral hearing loss with a 10 percent 
evaluation, effective October 29, 1997.  This was the date of 
the claim for service connection for defective hearing.  The 
veteran indicated his dissatisfaction with the 10 percent 
initial rating for bilateral hearing loss and disagreed with 
the combined evaluation of 60 percent.  

In a January 2001 decision, the RO reduced the evaluation for 
his bilateral hearing loss to noncompensably disabling, 
effective October 2, 2000.  The veteran disagreed with that 
action and the matter has been developed for appellate 
review.  

The veteran was scheduled for a videoconference hearing in 
early September 2001 but it was canceled at his request.  It 
was indicated that he would have, in about 2 weeks, an 
additional audiometric examination to submit.  That time has 
passed and there has been no additional information 
submitted.  The appellant's representative has submitted a 
written argument in support of the claim, indicating that the 
case was properly before the Board for appellate review.


FINDINGS OF FACT

1.  VA audiometric test results dated in February 1999 
correlate to auditory acuity numeric designation IV in the 
right ear and auditory acuity numeric designation V in the 
left ear.  

2.  VA audiometric test results dated in October 2000 
correlate to auditory acuity numeric designation III in the 
right ear and auditory acuity numeric designation III in the 
left ear.  

3.  The combined evaluation of the veteran's service-
connected disabilities has been appropriately calculated as 
60 percent disabling.  Ratings are combined, not added under 
the law.


CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss prior to October 2, 2000 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§ 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6101 (2001).  

2.  The criteria for restoration of a compensable disability 
evaluation for bilateral hearing loss since October 2, 2000 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§ 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2001).  

3.  The combined service-connected rating of 60 percent is 
correct, and the veteran's claim seeking a higher combined 
evaluation is without legal merit.  Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (codified as amended at 38 U.S.C. § 5100 et. 
seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326); 38 C.F.R. § 4.25 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became law.  This law 
removed the well-grounded claim requirement for the VA's 
assistance in development of claims.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  In this 
regard, as to the issue considered herein, it is concluded 
that the requirements of the VCAA have been satisfied.  After 
reviewing the case, the Board concludes that all appropriate 
notice has been provided, and it does not appear that an 
additional examination is indicated.  The veteran has been 
notified of the matters needed to establish entitlement to 
the benefit requested.  There has been no indication that 
there is any evidence that could or should be obtained that 
would alter the outcome in this case.  As such, the Board 
will proceed to the merits of the case.  


I.  Evaluation for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

Because part of this appeal is from the initial rating 
assigned for the veteran's hearing loss disability upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  

Hearing loss is the organic impairment of hearing acuity.  38 
C.F.R. § 4.87 (2001). Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent.  This is 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155, 
1160 (West 1991); 38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (2001).  The Board notes that the rating 
schedule provisions for evaluating hearing loss were amended 
effective in June 1999.  Given the audiometric findings in 
the veteran's case, no substantive changes were made with 
respect to how his bilateral hearing loss is to be evaluated.  

Historically, the Board notes that the veteran filed his 
original claim for service connection for bilateral hearing 
loss on October 29, 1997.  In a July 1999 RO decision service 
connection for bilateral hearing loss was granted with a 10 
percent evaluation, effective October 29, 1997.  This 
decision implemented a Board decision which granted service 
connection.  The veteran disagreed with the 10 percent 
initial rating for bilateral hearing loss.  That matter was 
appealed

In a January 2001 decision, the RO reduced the evaluation for 
his bilateral hearing loss to noncompensable (0 percent) 
disabling, effective October 2, 2000.  This reduction did not 
have to be conducted pursuant to 38 C.F.R. § 3.105 as this 
reduction did not result in a reduction of the compensation 
paid to the veteran.  That is, there was no reduction in the 
running award.

In an August 1997 VA audiological evaluation, pure tone 
thresholds in the right ear were recorded at 35, 40, 50, and 
50 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Pure tone thresholds in the left ear were 20, 
35, 40, and 45 decibels at the same frequencies.  Speech 
recognition scores were 68 percent in the right ear and 76 in 
the left ear.  In a June 1998 VA medical statement, the chief 
of the audiology and speech pathology service concluded that 
noise exposure of undetermined origin may have been a 
contributing factor in the severity of the veteran's hearing 
loss.  

An October 1998 private audiologist's statement reflects that 
the veteran suffered from hearing loss since his service in 
the military.  It was noted that recent audiometric testing 
revealed moderately severe to severe hearing loss in both 
ears.  

A November 1998 private medical statement reflects that the 
veteran had a history of high frequency hearing loss which 
was consistent with findings of noise trauma.  

On VA audiometric evaluation in February 1999, pure tone 
thresholds in the right ear were recorded at 45, 55, 60, and 
65 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Pure tone thresholds in the left ear were 
recorded at 40, 55, 60, and 65 decibels at the same 
frequencies.  The pure tone average in the right ear was 56 
and 55 in the left ear.  Speech recognition scores were 80 
percent in the right ear and 70 percent in the left.  The 
examiner noted that the veteran had moderate sensorineural 
hearing loss, bilaterally.  

On VA audiometric evaluation conducted in October 2000, pure 
tone thresholds in the right ear were recorded at 30, 45, 50, 
and 50 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Pure tone thresholds in the left ear were 
recorded at 25, 40, 50, and 50 decibels at the same 
frequencies.  The pure tone average for the right ear was 44 
and 41 for the left ear.  Speech recognition scores were 78 
percent in the right ear and 80 percent in the left ear.  The 
examiner noted moderate sensorineural hearing loss, 
bilaterally.  

With regard to the period prior to October 2, 2000, the 1999 
VA audiometric test results correlate to auditory acuity 
numeric designation IV in the right ear and auditory acuity 
numeric designation V in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  These numeric designations in combination 
correspond to a 10 percent evaluation.  See 38 C.F.R. § 4.85, 
Table VII, Code 6100.  Moreover, the earlier VA audiometric 
examinations in 1997 shows level IV hearing in the right ear 
and level III hearing in the left ear, which also corresponds 
to a 10 percent rating for bilateral hearing loss.  Records 
from a private audiology examination conducted in October 
1998 shows moderately severe to severe loss in both ears; 
however, the evaluation report and accompanying medical 
statement do not contain all of the appropriate rating 
criteria.  

With regard to the period since October 2, 2000, VA 
audiometric test results correlate to auditory acuity numeric 
designation III in the right ear and auditory acuity numeric 
designation III in the left ear.  See 38 C.F.R. § 4.85, Table 
VI.  These numeric designations in combination correspond to 
a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table 
VII, Code 6100.  

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 10 
percent disability rating assigned for the period prior to 
October 2, 2000 as well as the noncompensable evaluation 
assigned for the period since October 2, 2000.  However, the 
assignment of a disability rating for hearing impairment is 
derived from a mechanical application of the rating schedule 
to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The application of the rating 
schedule to the test results clearly demonstrates that no 
more than a 10 percent rating is warranted for bilateral 
hearing loss for the period prior to October 2, 2000 and a 
noncompensable evaluation is warranted for since October 2, 
2000.  

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.  

Since the preponderance of the evidence is against a higher 
rating for a bilateral hearing loss disability, the benefit 
of the doubt doctrine is inapplicable.  38 C.F.R. § 3.102.  


II.  Combined Evaluation in Excess of 60 Percent

A combined evaluation is not arrived at by simply computing 
or adding together the assigned evaluations, but rather is 
determined by the application of the "Combined Ratings 
Table" found at 38 C.F.R. § 4.25 (2001).  

With the assignment of two or more evaluations, the Board 
must look to the combined ratings table set forth at 38 
C.F.R. § 4.25 (2001).  The formula used to calculate the 
degree of disability caused by a service-connected disorder 
is based on the consideration of the efficiency of the 
individual as affected first by his or her most disabling 
condition, then by the less disabling conditions, in the 
order of their severity.  The combined ratings table is used 
to determine the combined value of the various disabilities, 
after which the combined level of disability is converted to 
the nearest degree divisible by 10.  If there are more than 
two disabilities, they are to be arranged in the exact order 
of their severity and the combined value for the first two 
will be found as previously described.  The combined value, 
as found in the ratings table, will be combined with the 
degree of the third disability.  The same procedure will be 
employed when there are four or more disabilities.  

In a March 1979 RO decision, service connection for residuals 
of a shell fragment wound (SFW) of the back and posterior 
flank was established with a 10 percent evaluation.  Service 
connection was also established for residuals of a SFW of the 
left shoulder with a 0 percent (noncompensable) rating.  In a 
March 1981 decision, the evaluation for the service-connected 
SFW of the back and right flank was increased to 40 percent.  
Service connection for skin graft donor scars of the right 
thigh was established with a noncompensable evaluation.  His 
combined evaluation was 40 percent.  In a November 1996 Board 
decision, an increased evaluation for residuals of a SFW of 
the low back was granted.  In a rating action implementing 
the Board decision, the RO granted an increased 60 percent 
evaluation for the residuals of a SFW of the low back.  The 
veteran's combined service-connected evaluation was 60 
percent.  

As noted above, service connection for bilateral hearing loss 
was granted in a July 1999 RO decision with a 10 percent 
evaluation, effective October 1997 resulting in a combined 
evaluation of 64 percent, which is rounded to 60 percent.  In 
a January 2001 decision, the RO determined that the 
evaluation for the veteran's hearing loss disability was 
noncompensable, effective October 2, 2000.  The veteran's 
combined evaluation remained 60 percent.  

The veteran does not challenge the individual ratings 
assigned for residuals of a SFW of the low back and left 
shoulder and for skin graft donor scars of the right thigh.  
While, as noted above, the veteran has argued that a higher 
evaluation for bilateral hearing loss is warranted, he also 
claims that the combined 60 percent service-connected rating 
assigned by the RO is in error and that he should be paid 
disability compensation benefits at a higher rate.  In this 
regard, he maintains that since service connection for 
bilateral hearing loss was established in July 1999, the 
combined evaluation should be higher since the hearing loss 
disability is unrelated to his other service-connected 
conditions.  

In this case, the veteran is mistaken.  As noted above, with 
the assignment of two or more evaluations the Board must look 
to the combined ratings table set forth at 38 C.F.R. § 4.25.  
These combinations take place without regard to the bodily 
function.  With regard to the period prior to October 2, 
2000, the regulations specify that a 60 percent rating, a 10 
percent rating and two noncompensable ratings combine to a 64 
percent rating, which rounds to a 60 percent rating.  With 
regard to the period since October 2, 2000, the regulations 
specify that a 60 percent rating and three noncompensable 
ratings also combine to a 60 percent evaluation.  

The relevant facts are not in dispute on this issue, and it 
is the law, not the evidence, which governs the outcome of 
this issue.  As a matter of law, there is no basis to assign 
a combined compensation evaluation greater than the 60 
percent, and the claim for a higher combined evaluation must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
However, should the veteran believe that the his service-
connected disabilities are more disabling than currently 
contemplated, the veteran is free to apply for an increased 
evaluation at any time.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to October 2, 2000 for bilateral hearing loss is 
denied.  

Entitlement to restoration of a compensable evaluation since 
October 2, 2000 for bilateral hearing loss is denied.  

Entitlement to a combined service-connected disability rating 
in excess of 60 percent is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

